March 13, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
 EVERBANK, AS SUCESSOR BY MERGER OF EVERHOME MORTGAGE
                    COMPANY, Appellant

NO. 14-13-00517-CV                          V.

                         CARL D. SHAW, Appellee
                    ________________________________

      Today the Court heard the parties’ agreed motion to vacate the judgment
signed by the court below on March 7, 2013, and remand the cause to the trial
court for entry of a take-nothing judgment in accordance with the parties’
agreement. Having considered the motion and found it meritorious, we order the
judgment VACATED AND SET ASIDE without regard to the merits, and we
REMAND the cause to the trial court for entry of a take-nothing judgment in
accordance with the parties’ agreement.
     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.